Exhibit 10.1 Final Execution MASTER SERVICES AGREEMENT This Master Services Agreement (this "Agreement") is made and entered into to be effective the 3rd day of March, 2016 (the "Effective Date"), by and between (i) TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY LTD, an Australian proprietary company with the branch office Transatlantic Exploration Mediterranean International Pty Ltd Avustralya Turkiye Subesi, registered at Sheraton Ankara Otel ve Kongre Merkezi Bogaz Sokak No: 10 Gaziomanpasa 06700 Cankaya – Ankara ("Company"), and (ii) Production Solutions International PETROL ARAMA HIZMETLERI ANONIM SIRKETI, a company registered to Ankara Trade Registry Office, located at the address of Sheraton Ankara Otel ve Kongre Merkezi Bogaz Sokak No: 10 Gaziomanpasa 06700 Cankaya – Ankara ("Contractor").Company and Contractor may sometimes individually be referred to as a "Party" and collectively as the "Parties." WHEREAS, Company, through its subsidiaries, is engaged in the production of oil and gas and in the course of such operations regularly and customarily enters into contracts for the performance of services relating thereto; WHEREAS, Contractor is in the business of performing services for the oil and gas industry; and WHEREAS, from time to time, Company desires to contract with Contractor on a preferred basis for the provision of stimulation services, wireline services, coil tubing services, water, trucking and roustabout services and workover services (collectively, the "Services") in Turkey, Albania, Bulgaria, Romania and Ukraine (collectively, the "Contract Area"), which may include the furnishing, sale, lease or rental of labor, equipment, vehicles, tools, instruments, materials, supplies, goods, machinery or other products associated with and/or related to the Services (collectively, the "Materials"), and Contractor desires to provide such Services and Materials to Company in the Contract Area, in accordance with the terms and conditions of this Agreement.
